DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US PGPub 20170005637) in view of Mori (US PGPub 20200083865), both references of record.
Nakamura et al. discloses in Figs. 1 & 5A-5B:
A filter device comprising: 
an antenna terminal (connection to antenna 2), 
two or more filters (band pass filters 10-40) which are connected to the antenna terminal, are branched from each other when viewed from the antenna terminal, and are different in passing bands from each other (para [0049]), 
and a common inductor (3) which is located between a position between the antenna terminal and the branch point (common terminal 21) and a reference potential (ground) and is commonly connected in parallel with respect to the two or more filters, 
wherein a first filter (Band pass filter 40, w/ pass band 2110-2155 MHz, para [0049]) is higher in frequency of passing band compared with the other filters among the two or more filters, 
the two or more filters include a second filter (any of band pass filter 10, 20, or 30), 
a susceptance when viewing the second filter from the antenna terminal side and from immediately before the second filter (B(i) is the susceptance value of the ith filter as viewed from the common terminal, which is immediately before the filters, [0007]) at the frequency of a passing band of the second filter is larger than a susceptance when viewing the first filter from the antenna terminal side and from immediately before the first filter at a frequency of a passing band of the first filter (B(1) < B(2), para [0105], where B(1) is the susceptance of the first filter at the center frequency of its passband, and B(2) is the susceptance of the second filter at the center frequency of its passband, (para [0103]),
and the susceptance when viewing the first filter from the antenna terminal side and from immediately before the first filter at a frequency of a passing band of the first filter is positive (susceptance calculations for B(1) and B(2) are given in [0091-0101], with the susceptance being calculated by using values of frequency and inductance of the parallel inductor, wherein frequency is inherently a positive value, and the inductance of the parallel inductor is inherently positive, as the parallel inductor is disclosed as a passive component).
Nakamura does not disclose:
an individual inductor which is connected in series between a first filter among the two or more filters and a branch point from which the first filter is branched to be independent from other filters among the two or more filters when viewed from the antenna terminal.
Mori discloses in Fig. 28:
A multiplexer (10A) with a plurality of filters (band pass filters 21-23) corresponding to different passbands (para [0118]), wherein a common inductor (circuit Lm) coupled in parallel to ground is provided as a common matching circuit with separate series inductors (inductors Ls and L1) coupled between a respective filter and the branching point of the multiplexer (indicated as x) provided as additional matching circuits (matching circuit 11) for the filters comprising the highest and lowest passbands (para [0118]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to add an individual inductor connected in series between the first filter among the two or more filters and a branch point from which the first filter is branched to be independent from other filters among the two or more filters when viewed from the antenna terminal to provide the benefit of allowing for matching with higher accuracy, as taught by Mori (para [0324]).
	
As per claim 2:
	Nakamura does not disclose:
the individual inductor has a smaller inductance than that of the common inductor.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to construct the matching circuits such that the individual inductor has a smaller inductance than that of the common inductor as one of a limited number of possibilities (common inductor having larger, smaller, or equal inductance with the individual inductor) that are design parameters for reducing the loss in the circuit and improving the impedance match of the filters, as is commonly understood in the art.

	As per claim 3:
	Nakamura discloses:
each of the  two or more filters includes at least one surface acoustic wave resonator (para [0056]).

	As per claim 4:
	Nakamura discloses:
The susceptance value of a filter is adjusted by changing the capacitance of the band pass filter (para [0137]).
	Nakamura does not disclose:
a combined capacity of a surface acoustic wave resonator located closest to the antenna terminal side among the surface acoustic wave resonators configuring the first filter is larger than a combined capacity of a surface acoustic wave resonator located closest to the antenna terminal side among the surface acoustic wave resonators configuring the second filter.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to adjust a combined capacity of a surface acoustic wave resonator located closest to the antenna terminal side among the surface acoustic wave resonators configuring the first filter to be larger than a combined capacity of a surface acoustic wave resonator located closest to the antenna terminal side among the surface acoustic wave resonators configuring the second filter as a design parameter for controlling the susceptance values of the first and second filters as taught by Nakamura (para [0137]), and to control the susceptance such that the susceptance of the first filter is less than the susceptance of the second filter (para [0103]).

	As per claim 5:
	Nakamura discloses in Figs. 1 & 5A-B:
the two or more filters include a third filter and a fourth filter (band pass filters 10 and 20).

	As per claim 6:
	Nakamura discloses in Figs. 1 & 5A-B:
when the passing bands of the two or more filters are arranged in order of frequencies, an interval between the passing band of the first filter and a passing band neighboring to the first filter is broader than any interval between any other neighboring passing bands (interval of Band2 Tx to Band4 Tx: 95 Mhz, Band2 Rx to Band2 Tx: 20 MHz, Band4 Rx to Band 2 Tx: 120 MHz, para [0049], and as shown in Fig. 5A).

	As per claim 7:
Nakamura discloses in Figs. 1 & 5A-B:
at the frequency of the passing band of the first filter, a susceptance when viewing the third filter side from the antenna terminal side and from immediately before the third filter (B(i) is the susceptance value of the ith filter as viewed from the common terminal, which is immediately before the filters, [0007]) is larger than a susceptance when viewing the first filter side from the antenna terminal side and from immediately before the first filter (para [0108-0112]).

	As per claim 8:
	Nakamura discloses in Figs. 1 & 5A-B:
the first filter is a reception filter (as seen in Figs. 1 & para [0049]), and the second filter and the third filter are transmission filters (as para [0111] applies to all the filters of Fig. 1, with bandpass filter 40 being the first filter, band pass filters 10 and 20 may be the respective seond and third filters).

	As per claim 10:
	Nakamura discloses in Figs. 1 & 5A-B:
an antenna (antenna 2) which is connected to the antenna terminal side of the filter device, and an RF-IC (para [0050]) which is connected to another side of the filter device which is opposite to the antenna terminal.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Nakamura (US PGPub 20170005637) in view of Mori (US PGPub 20200083865), both references of record, as applied to claim 1 above, and further in view of Mori Y (US PGPub 20130307639), a reference of record.
Claim 1 is disclosed by the resultant combination as rejected above.
The resultant combination does not disclose:
the two or more filters includes a first acoustic wave filter and a second acoustic wave filter, the filter device comprises structure which comprises a first surface and a second surface on the opposite side to the first surface, comprises an antenna terminal, a first terminal, a second terminal, and at least one ground terminal on the first surface and in which the terminals are electrically led out to the second surface side, the first acoustic wave filter which is located on the second surface side in the structure, is electrically connected between the antenna terminal and the first terminal and includes a longitudinally coupled filter, and the second acoustic wave filter which is located on the second surface side in the structure and is electrically connected between the antenna terminal and the second terminal, the first acoustic wave filter comprises a first ground port on the antenna terminal side of the longitudinally coupled filter and a second ground port on the first terminal side of the longitudinally coupled filter which are electrically connected to the at least one ground terminal, the second acoustic wave filter comprises a third ground port which is electrically connected to the at least one ground terminal, and the structure, between the first surface and the second surface, comprises a first inductor which is connected in series between the first ground port and the at least one ground terminal, a second inductor which is connected in series between the second ground port and the at least one ground terminal, and a ground wiring which is connected in series between one of the at least one ground terminal side of the first inductor or the at least one ground terminal side of the second inductor and the at least one ground terminal side of the third ground port without going through the at least one ground terminal.
	Mori Y. discloses in Figs. 1, 3, &4A-E:
	A filter device comprising: 
an antenna terminal (4), 
two or more filters (transmitting filter 5 and receiving filter 6) which are connected to the antenna terminal, are branched from each other when viewed from the antenna terminal, and are different in passing bands from each other, wherein the first filter is higher in frequency of passing band compared with the other filters among the two or more filters (para [0040]), 
the two or more filters includes a first acoustic wave filter (surface acoustic wave element 72) and a second acoustic wave filter (parallel resonator 67), 
the filter device comprises structure (circuit board 100) which comprises a first surface (bottom) and a second surface (top) on the opposite side to the first surface, comprises an antenna terminal (4), a first terminal (reception signal terminals 2 & 3), a second terminal (transmission signal terminal 1), and at least one ground terminal (ground terminals G) on the first surface (shown in Fig. 4E) and in which the terminals are electrically led out to the second surface side (as shown in Figs. 4A-4E), 
the first acoustic wave filter which is located on the second surface side in the structure (as per Fig. 1), is electrically connected between the antenna terminal and the first terminal and includes a longitudinally coupled filter (surface acoustic wave element 72 is shown as a longitudinally coupled filter in Fig. 3), and the second acoustic wave filter which is located on the second surface side (as per Fig. 1) in the structure and is electrically connected between the antenna terminal and the second terminal, 
the first acoustic wave filter comprises a first ground port on the antenna terminal side of the longitudinally coupled filter and a second ground port on the first terminal side of the longitudinally coupled filter (third connection line 53 is connected to surface acoustic wave element 71 & 72) which are electrically connected to the at least one ground terminal, 
the second acoustic wave filter comprises a third ground port (through first connection line 51) which is electrically connected to the at least one ground terminal, and the structure, 
between the first surface and the second surface, comprises a first inductor (third connection line 53 comprises an inductor directly connected to surface acoustic wave element 71) which is connected in series between the first ground port and the at least one ground terminal, a second inductor which is connected in series between the second ground port and the at least one ground terminal (third connection line 53 connects to part of first connection line 51 comprising a second inductor), and a ground wiring which is connected in series between one of the at least one ground terminal side of the first inductor or the at least one ground terminal side of the second inductor and the at least one ground terminal side of the third ground port without going through the at least one ground terminal (first connection line 51 provides an inductor between E1 and E2).
At the time of filing, it would have been obvious to one of ordinary skill in the art, to replace the generic structure of the first and second filters of Nakamura as a receive/transmit pair with the specific receive/transmit pair of the first and second filters of Mori Y as an art-recognized alternative/equivalent first and second filter receive/transmit pair able to provide the same function, wherein the passband may be altered to match that of Nakamura as a design parameter for fulfilling the function of Nakamura.
Response to Arguments
Applicant's arguments filed 07/27/2022 have been fully considered but they are not persuasive.
On page 6 of the applicant’s remarks, the applicant argues that:
The office action also acknowledges that Nakamura does not disclose the claimed individual inductor connected in series between the first filter and the branch point when viewed from the antenna terminal. The office action instead cites to Mori 865 as disclosing the individual inductor. However, the office action fails to account for the impact of modifying Nakamura with the individual inductor from Mori 865. Specifically, when Nakamura is modified to add the individual inductor from Mori 865, Applicant submits that the susceptance value of Nakamura becomes negative as shown below in the annotated FIG. 1 of Nakamura.

	The examiner respectfully disagrees. Applicant’s arguments are not commensurate with the claim language, which states “the susceptance when viewing the first filter from the antenna terminal side and from immediately before the first filter at a frequency of a passing band of the first filter is positive” and “an individual inductor which is connected between a first filter among the two or more filters and a branch point from which the first filter is branched,” thus citing the first filter to be separate from the individual inductor. As such, any effect on the susceptance by the inductor is not limited by the claims. Furthermore, the applicant’s specification line 25 page 22 to line 3 page 26 discloses that the individual inductor reduces the susceptance of the first filter. Reducing is not equivalent to changing from positive to negative. It is well known in the art that the reduction of susceptance due to the individual inductor would be based on the inductance value of the inductor, and would not necessarily convert the susceptance from a positive value to a negative value. It should be further noted that Mori discloses the individual inductor Ls as part of a matching circuit ([0121]), such that the inductance value (and thus susceptance) of the inductor is a design parameter to achieve a desired matching impedance with the connected circuitry, such that the inductance of the individual inductor is not likely to merely change the sign of the susceptance, but to be used in conjunction with the common matching component (Lm) to achieve a standard impedance (typically that of a reactance of 0).
	Applicant’s arguments are not persuasive, and the rejection of claim 1 is sustained.
	Arguments pertaining to dependent claims are based upon the arguments debated above, such that the rejection of claims 2-10 are sustained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Samuel S Outten/Primary Examiner, Art Unit 2843